Exhibit 10.1(e)

September 16, 2013

ROI Acquisition Corp. II

601 Lexington Ave., 51st Floor

New York, NY 10022

 

Re: Initial Public Offering

Gentlemen:

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between ROI Acquisition Corp. II, a Delaware corporation (the “Company”),
and Deutsche Bank Securities Inc., as representative of the several underwriters
(the “Underwriters”), relating to an underwritten initial public offering (the
“Public Offering”), of 12,500,000 of the Company’s units (the “Units”), each
comprised of one share of the Company’s common stock, par value $0.0001 per
share (the “Common Stock”), and one warrant (each, a “Warrant”). Each Warrant
entitles the holder thereof to purchase one-half of one share of the Common
Stock at a price of $5.75 per half share, subject to adjustment. The Units shall
be sold in the Public Offering pursuant to a registration statement on Form S-1
and prospectus (the “Prospectus”) filed by the Company with the Securities and
Exchange Commission (the “Commission”) and the Company shall apply to have the
Units listed on the Nasdaq Capital Market. Certain capitalized terms used herein
are defined in paragraph 9 hereof.

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

1. The undersigned agrees that if the Company seeks stockholder approval of a
proposed Business Combination, then in connection with such proposed Business
Combination, he or she shall vote all the Founder Shares owned by him or her any
shares acquired by him or her in the Public Offering or the secondary public
market in favor of such proposed Business Combination.

2. The undersigned hereby agrees that in the event that the Company fails to
consummate a Business Combination (as defined in the Underwriting Agreement)
within 21 months from the closing of the Public Offering (or 24 months from the
closing of the Public Offering if the Company has executed a letter of intent,
agreement in principle or definitive agreement for an initial Business
Combination within 21 months from the closing of the Public Offering but has not
completed the initial Business Combination within such 21-month period) or such
later period approved by the Company’s stockholders in accordance with the
Company’s amended and restated certificate of incorporation, he or she shall
take all reasonable steps to cause the Company to (i) cease all operations
except for the purpose of winding up, (ii) as promptly as reasonably possible
but not more than 10 business days thereafter, redeem 100% of the Common Stock
sold as part of the Units in the Public Offering (the “Offering Shares”), at a
per-share price, payable in cash, equal to the aggregate amount then on deposit
in the Trust Account,



--------------------------------------------------------------------------------

including interest (which interest shall be net of franchise and income taxes
payable and less up to $50,000 of interest to pay dissolution expenses), divided
by the number of then outstanding public shares, which redemption will
completely extinguish Public Stockholders’ rights as stockholders (including the
right to receive further liquidation distributions, if any), subject to
applicable law, and (iii) as promptly as reasonably possible following such
redemption, subject to the approval of the Company’s remaining stockholders and
the Company’s board of directors, dissolve and liquidate, subject in each case
to the Company’s obligations under Delaware law to provide for claims of
creditors and other requirements of applicable law. The undersigned agrees that
he or she will not propose any amendment to the Company’s amended and restated
certificate of incorporation that would affect the substance or timing of the
Company’s obligation to redeem 100% of the Offering Shares if the Company does
not complete a Business Combination within 21 months from the closing of the
Public Offering (or 24 months from the closing of the Public Offering if the
Company has executed a letter of intent, agreement in principle or definitive
agreement for a Business Combination within 21 months from the closing of the
Public Offering but has not completed the Business Combination within such
21-month period), unless the Company provides its public stockholders with the
opportunity to redeem their shares of Common Stock upon approval of any such
amendment at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the trust account including interest, (which interest shall
be net of franchise and income taxes payable), divided by the number of then
outstanding public shares.

The undersigned acknowledges that he or she has no right, title, interest or
claim of any kind in or to any monies held in the Trust Account or any other
asset of the Company as a result of any liquidation of the Company with respect
to the Founder Shares. The undersigned hereby further waives, with respect to
any shares of the Common Stock held by him or her, any redemption rights he or
she may have in connection with the consummation of a Business Combination,
including, without limitation, any such rights available in the context of a
stockholder vote to approve such Business Combination or in the context of a
tender offer made by the Company to purchase shares of the Common Stock
(although the undersigned shall be entitled to redemption and liquidation rights
with respect to any shares of the Common Stock (other than the Founder Shares)
he or she holds if the Company fails to consummate a Business Combination within
21 months from the date of the closing of the Public Offering (or 24 months from
the closing of the Public Offering if the Company has executed a letter of
intent, agreement in principle or definitive agreement for a Business
Combination within 21 months from the closing of the Public Offering but has not
completed the Business Combination within such 21-month period).

3. During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the undersigned shall not
(i) sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant
any option to purchase or otherwise dispose of or agree to dispose of, directly
or indirectly, or establish or increase a put equivalent position or liquidate
or decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission promulgated thereunder, with respect to any Units, shares of
Common Stock, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by him or her, (ii) enter into
any swap or other arrangement that transfers to another, in whole or in part,



--------------------------------------------------------------------------------

any of the economic consequences of ownership of any Units, shares of Common
Stock, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by him or her, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction,
including the filing of a registration statement, specified in clause (i) or
(ii). Each of the undersigned acknowledges and agrees that, prior to the
effective date of any release or waiver, of the restrictions set forth in this
paragraph 3 or paragraph 7 below, the Company shall announce the impending
release or waiver by press release through a major news service at least two
business days before the effective date of the release or waiver. Any release or
waiver granted shall only be effective two business days after the publication
date of such press release. The provisions of this paragraph will not apply if
(i) the release or waiver is effected solely to permit a transfer not for
consideration and (ii) the transferee has agreed in writing to be bound by the
same terms described in this Letter Agreement to the extent and for the duration
that such terms remain in effect at the time of the transfer.

4. The undersigned agrees that a portion of the Founder Shares in an amount
equal to 5.0% of the Company’s issued and outstanding shares immediately after
the Public Offering (the “Founder Earnout Shares”), shall be returned to the
Company by the holders thereof, including the undersigned, as applicable, for
cancellation, on a pro rata basis, at no cost on the fifth anniversary of the
completion of a Business Combination unless following such Business Combination
the last sales price of the Company’s common stock equals or exceeds $13.00 per
share (as adjusted for stock splits, stock dividends, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period or the Company completes a liquidation, merger, stock exchange or
other similar transaction that results in all of its stockholders having the
right to exchange their shares of common stock for consideration in cash,
securities or other property which equals or exceeds $13.00 per share (as
adjusted for stock splits, stock dividends, reorganizations, recapitalizations
and the like).

5. (a) The undersigned agrees that he or she shall not Transfer any Founder
Shares held by it until the earlier of (A) one year after the completion of a
Business Combination or earlier if, subsequent to a Business Combination, the
last sales price of the common stock (x) equals or exceeds $12.50 per share (as
adjusted for stock splits, stock dividends, reorganizations, recapitalizations
and the like) for any 20 trading days within any 30-trading day period after a
Business Combination, after which Transfers of fifty percent (50%) of the
Founder Shares will be permitted, or (y) equals or exceeds $15.00 per share (as
adjusted for stock splits, stock dividends, reorganizations, recapitalizations
and the like) for any 20 trading days within any 30-trading day period after our
initial business combination, after which Transfers of the remaining fifty
percent (50%) of the Founder Shares will be permitted and (B) the date following
the completion of a Business Combination on which the Company completes a
liquidation, merger, stock exchange or other similar transaction that results in
all of the Company’s stockholders having the right to exchange their shares of
Common Stock for cash, securities or other property (the “Founder Shares Lock-up
Period”).



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions set forth in paragraph 5(a), Transfers of the
Founder Shares are permitted to (a) any affiliates or family members of the
undersigned; (b) by gift to a member of one of the members of the undersigned’s
immediate family or to a trust, the beneficiary of which is a member of one of
the undersigned’s immediate family, an affiliate of such person or to a
charitable organization; (c) by virtue of laws of descent and distribution upon
death of the undersigned; (d) pursuant to a qualified domestic relations order;
(e) by private sales or transfers made in connection with the consummation of a
Business Combination at prices no greater than the price at which the shares
were originally purchased; (f) in the event of the Company’s liquidation prior
to the completion of a Business Combination; or (g) in the event of completion
of a liquidation, merger, stock exchange or other similar transaction which
results in all of the Company’s stockholders having the right to exchange their
shares of Common Stock for cash, securities or other property subsequent to the
completion of a Business Combination; provided, however, that in the case of
clauses (a) through (e) these permitted transferees must enter into a written
agreement agreeing to be bound by these transfer restrictions.

6. The undersigned’s biographical information furnished to the Company is true
and accurate in all respects and does not omit any material information with
respect to the undersigned’s background. The undersigned’s questionnaire
furnished to the Company is true and accurate in all respects. The undersigned
represents and warrants that: the undersigned is not subject to or a respondent
in any legal action for, any injunction, cease-and-desist order or order or
stipulation to desist or refrain from any act or practice relating to the
offering of securities in any jurisdiction; the undersigned has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or
(iii) pertaining to any dealings in any securities and the undersigned is not
currently a defendant in any such criminal proceeding; and the undersigned has
never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked.

7. Except as disclosed in the Prospectus, neither the undersigned nor any
affiliate of the undersigned shall receive any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is), other than the following:
repayment of a loan of up to $100,000 made to the Company by the Sponsor,
pursuant to a Promissory Note dated June 28, 2013; reimbursement for office
space, secretarial and administrative services provided by Clinton Group, Inc.,
in an amount not to exceed $10,000 per month in the event such space and/or
services are utilized; reimbursement for any reasonable out-of-pocket expenses
related to identifying, investigating and consummating an initial Business
Combination, so long as no proceeds of the Public Offering held in the Trust
Account may be applied to the payment of such expenses prior to the consummation
of a Business Combination; and repayment of loans, if any, and on such terms as
to be determined by the Company from time to time, made by the Sponsor or an
affiliate of the Sponsor or certain of the Company’s officers and directors to
finance transaction costs in connection with an intended initial Business
Combination, provided, that, if the Company does not consummate an initial
Business Combination, a portion of the working capital held outside the Trust
Account may be used by the Company to repay such loaned amounts so long as no
proceeds from the Trust Account are used for such repayment.



--------------------------------------------------------------------------------

8. The undersigned has full right and power, without violating any agreement to
which he or she is bound (including, without limitation, any non-competition or
non-solicitation agreement with any employer or former employer), to enter into
this Letter Agreement and to serve as a director on the board of directors of
the Company and hereby consents to being named in the Prospectus as a director
of the Company.

9. As used herein, (i) “Business Combination” shall mean a merger, capital stock
exchange, asset acquisition, stock purchase, reorganization or similar business
combination, involving the Company and one or more businesses; (ii) “Founder
Shares” shall mean the 3,593,750 shares of the Common Stock of the Company
initially acquired by the Sponsor for an aggregate purchase price of $25,000, or
approximately $0.007 per share, prior to the consummation of the Public
Offering; (iii) “Public Stockholders” shall mean the holders of securities
issued in the Public Offering; (iv) “Trust Account” shall mean the trust fund
into which a portion of the net proceeds of the Public Offering shall be
deposited; and (v) “Transfer” shall mean the (a) sale of, offer to sell,
contract or agreement to sell, hypothecate, pledge, grant of any option to
purchase or otherwise dispose of or agreement to dispose of, directly or
indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16 of the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder with respect
to, any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).

10. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by the parties hereto.

11. Neither party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the undersigned and each of his or her respective successors, heirs, personal
representatives and assigns.

12. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) agree that any
action, proceeding, claim or dispute arising out of, or relating in any way to,
this Letter Agreement shall be brought and enforced in the courts of New York
City, in the State of New York, and irrevocably submits to such jurisdiction and
venue, which jurisdiction and venue shall be exclusive and (ii) waives any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.



--------------------------------------------------------------------------------

13. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

14. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Founder Shares Lock-up Period for 100% of the Founder Shares or (ii) the
liquidation of the Company; provided, however, that this Letter Agreement shall
earlier terminate in the event that the Public Offering is not consummated and
closed by December 31, 2013.

 

Sincerely, By:   /s/ Andrew Reilly   Andrew Reilly

 

Acknowledged and Agreed:

 

ROI ACQUISITION CORP. II

By:

  /s/ Joseph A. De Perio  

Name: Joseph A. De Perio

Title: President